UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:May 31, 2012 Item 1. Reports to Stockholders. Annual Report M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund May 31, 2012 Investment Adviser M.D. Sass Investors Services, Inc. 1185 Avenue of the Americas 18th Floor New York, New York 10036 Phone: 1-855-MDS-FUND (1-855-637-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 20 STATEMENT OF OPERATIONS 21 STATEMENT OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 NOTICE OF PRIVACY POLICY & PRACTICES 31 ADDITIONAL INFORMATION 32 Dear Shareholder: Performance:As shown in the following chart, the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class (the “Fund” or “MDSIX”) has performed very favorably in the current exceptionally low yield environment.Since its inception on June 30, 2011, for the 11-month period ended May 31, 2012, the Fund has generated a return of 2.90%.These results were driven by security selection amongst the U.S. Government and U.S. Government Agency-backed securities the Fund focuses on.By way of comparison, the BofA/Merrill Lynch 1-3 U.S. Year Treasury Index returned 0.85% for the July 2011 – May 2012 period.We also show returns for both the 1 Month and 1 Year London Interbank Offered Rate (LIBOR) below: 6/30/11 through 5/31/12 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund 2.90% BofA/Merrill Lynch 1-3 U.S. Year Treasury Index 0.85% 1 Year LIBOR 0.57% 1 Month LIBOR 0.22% As an update, we are pleased to share that the Fund celebrated its one year anniversary and ranked #2 among 83 mutual funds in the Lipper Short U.S.Government category (based on total returns) and returned +2.87% for the 12-month period ended June 30, 2012 vs. a +1.09% return for the Lipper Short U.S. Government category average (“Lipper category”) and a +0.79% return for the BofA/Merrill Lynch 1-3 Year U.S. Treasury Index.The gross expense ratio for MDSIX is 0.67%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-855-637-3863. Notably, the Fund achieved this ranking targeting 100% in the highest yielding U.S. Government and U.S. Government Agency-Backed securities, while the Lipper category includes funds that can allocate up to 35% of their assets to securities that have not been issued or guaranteed by the U.S. government, its agencies, or its instrumentalities.In our view, this is a testament to the rigorous analysis done by the M.D. Sass Fixed Income Group in selecting highly liquid, undervalued securities with quantifiable stable cash flows and the group’s efforts to identify, measure and control risks. Market Review:During the 11-month period ended May 31, 2012, markets were mainly focused on the European sovereign debt crisis, questions around the economic growth trajectory in the U.S. and globally, and countercyclical policy responses by central banks and national governments.As real Gross Domestic Product (GDP) growth deteriorated in both the U.S. and Europe during the latter half of last year, (e.g. 1.3% real GDP growth for the 2nd quarter and 2.0% for the 3rd quarter in the U.S.), the Federal Reserve’s Operation Twist Program and the European Central Bank’s Long Term Refinancing Option (LTRO) channeled investors into risk assets and reduced funding stresses.As we began 2012, U.S. economic data also seemingly improved even as the market grew concerned over the impact of higher energy and gasoline prices.The nonfarm payroll increase of January 2012 was the best since May 2010.Congressional finalization of the payroll tax cut and unemployment benefits also removed some of the immediate fiscal headwinds faced by the economy.Significantly, the January Federal Open Market Committee (FOMC) meeting revealed that the Federal Reserve decided to keep the target range for the federal funds rate at 0 to ¼ percent “at least through 2014,” replacing earlier guidance of “mid 2013”, adding to market optimism. That said, risk aversion and volatility returned during the 2nd quarter of this year, mainly driven by European sovereign concerns related to the potential exit of Greece from the Eurozone.Also, while the recapitalization of the Spanish banking system provided liquidity relief, it failed to address the sovereign/banking linkage reflected by the increasing level of local deposit flight.In the US, macroeconomic data generally underperformed expectations.In particular, the labor market remained soft as reflected by the nonfarm payroll increase of 69,000 for May and revisions lowering the April report to 77,000 from 115,000.Greater focus on the looming fiscal contraction, due to expiring tax cuts and automatic government expenditures and set to take effect in early 2013, also contributed to growing uncertainty for the markets. 3 Market Data:The following charts illustrate key market metrics as of May 31, 2012 and relative to those of 1 year ago: 6/30/2011 5/31/2012 Change 2-Year US Treasury (UST) yield 0.19% 0.26% 0.08% 5-Year UST yield 1.76% 0.66% -1.11% 10-Year UST yield 3.16% 1.56% -1.60% 6/30/2011 3/31/2012 5/31/2012 3-Month Treasury-Bill yield 0.02% 0.07% 0.07% 2-Year UST yield 0.19% 0.33% 0.26% 5-Year UST yield 1.76% 1.04% 0.66% 10-Year UST yield 3.16% 2.21% 1.56% 1-month LIBOR 0.19% 0.24% 0.24% Dow Jones Industrial Avg S&P 500 U.S. $ / Euro Gold ($/oz) Oil Source: Bloomberg Market Outlook: The ultra-short term U.S. Agency MBS sector the Fund emphasizes continues to provide high yields compared to other very high quality indices of similar duration, such as the BofA/Merrill Lynch 1-3 U.S. Year Treasury Index.Accordingly, we hope to earn this relatively high yield and also have opportunities to add value by purchasing undervalued issues.Looking forward, we would highlight the following factors that have contributed to the Fund’s performance and that we expect should continue to benefit strategy in the future. • Attractive Valuations: The U.S. Agency MBS sector continues to offer attractive valuations relative to U.S. Treasuries, as highlighted by the following exhibit showing the ratio of the yields on U.S. Agency MBS vs. U.S. Treasuries (in order to scale nominal rates for the effect of the general level of rates). In this current environment of very low yields, U.S. Agency MBS stands out as offering a particularly attractive yield advantage relative to Treasuries. We anticipate these spreads and ratios trending over time towards their means, which should bode well for the relative performance of U.S. Agency MBS/Collateralized Mortgage Obligations (CMOs) going forward: 4 • The “Bernanke Gift”: The Fed’s commitment to keeping short term rates low well into 2014 serves to continue to encourage investors to favor income oriented products, such as U.S. Agency MBS. Additionally, to the extent that economic activity tends to disappoint, the continuation of special monetary efforts by the Fed (such as the recent extension of “Operation Twist” in June) provides an ongoing potential impetus to the mortgage market (and thus ultimately, the demand for U.S. Agency MBS). • “Crowding in the Private Sector”: The Administration in Washington has conveyed a clear intention of bringing back private origination into mortgage finance, while reducing the role of the Government Sponsored Enterprises (GSE’s). We anticipate the regulatory authorities (by way of various incremental and gradual policy changes) acting to make for a more difficult environment for prospective borrowers to qualify for a U.S. Agency backed mortgages. For example, note the action by the GSE’s to raise Agency guarantee fees, i.e. the G-fee. To the extent that such actions induce an element of scarcity to issuance patterns of U.S. Agency MBS, relative yield spreads in this sector should find support, which should potentially bode well for the performance of such issues. Indeed, this dynamic may play out incrementally, and over the long term. In summary, we remain optimistic for the future performance of our specialized approach to investing in high quality short duration U.S. Agency MBS. 5 Important Disclosures The Fund is distributed by Quasar Distributors, LLC. Past performance is not a guarantee of future results. This Annual Report must be preceded or accompanied by a prospectus. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.However, the Fund only intends to invest in 1 to 3 year duration securities.Investments in U.S. Agency Mortgage Backed Securities include additional risks that investors should be aware of such as prepayment risk, extension risk, and possible illiquidity. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. It is not possible to invest directly in an unmanaged index. BofA/Merrill Lynch 1-3 U.S. Year Treasury Index:The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years.It is not possible to invest directly in an unmanaged index. 1 Year and 1 Month LIBOR:The London Interbank Offered Rate is the average interbank interest rate at which a group of leading banks in the London money market lend to one another. Basis Point:A basis point is one hundredth of one percent, or 0.01%. 2, 5, 10 Year and 3 Month U.S. Treasury Bill Yields:The U.S. Treasury yield curve compares the yields of short-term Treasury bills with long-term Treasury notes.Treasury bills are issued for terms less than a year.Treasury notes are issued in terms of 2, 3, 5, and 10 years.Treasury bonds are issued in terms of 30 years.They are all called “notes” or “Treasuries” for short. Dow Jones Industrial Average:The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. S&P 500:The S&P 500 Index is a capitalization weighted index that measures the performance of those companies that Standard and Poor’s has selected for inclusion.The S&P 500 Index is unmanaged and may not be invested in directly. U.S.$ Calculation/Euro Calculation:Units of U.S.-dollar per one unit of EURO. Duration:A measure of the sensitivity of the price of a fixed-income investment to a change in interest rates. Citigroup 5 Yr Treasury Index:The index measures the performance of 5 year maturity Treasuries. Citigroup 30 Yr FNMA Current Coupon Index:The index measures the performance of Fannie Mae agency mortgage-backed securities with coupon that equates to current mortgage rate (i.e. with a price equal to par). Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Lipper Short U.S. Government Fund Category:The Lipper Short U.S. Government Fund Category is made up of Funds who invest at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of Funds with similar investment objectives.Rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. 6 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period.(1) Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) The period for the Institutional Class is December 1, 2011 – May 31, 2012. The period for the Retail Class is December 30, 2011 (commencement of operations) – May 31, 2012. Expenses for the Institutional Class are equal to the annualized expense ratio of 0.63%, multiplied by the average account value over the period, multiplied by 183/366. Expenses for the Retail Class are equal to the annualized expense ratio of 0.88%, multiplied by the average account value over the period, multiplied by 153/366. 7 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Unaudited) The Fund’s investment objective seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.To achieve its investment objective, the Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac, and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and agency MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality.The Fund’s allocation of portfolio holdings as of May 31, 2012 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments) Continued 8 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Continued) (Unaudited) Total Returns as of May 31, 2012 M.D. Sass 1-3 Year Duration U.S. Agency BofA Merrill Lipper Short Bond Fund – Lynch 1-3 Year U.S. Government Institutional Class U.S. Treasury Funds Index Since Inception (6/30/11) 2.90% 0.85% 1.09% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The Lipper Short U.S. Government Funds category is made up of funds that invest at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. One cannot invest directly in an index. Growth of $100,000 Investment * Inception Date 9 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Continued) (Unaudited) Total Returns as of May 31, 2012 M.D. Sass 1-3 Year Duration U.S. Agency BofA Merrill Lipper Short Bond Fund – Lynch 1-3 Year U.S. Government Retail Class U.S. Treasury Funds Index Since Inception (12/30/11) 0.85% 0.17% 0.56% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The Lipper Short U.S. Government Funds category is made up of funds that invest at least 65% of assets in securities issued or guaranteed by the U.S. government, its agencies, or its instrumentalities, with dollar-weighted average maturities of less than three years. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 10 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% Fannie Mae Pool – 35.61% 323936, 7.000%,09/01/2014 $ $ 735794, 7.000%,06/01/2017 545825, 6.000%,07/01/2017 254443, 6.000%,09/01/2017 670372, 6.000%,09/01/2017 254696, 5.500%,03/01/2018 257428, 5.000%,10/01/2018 755513, 4.000%,11/01/2018 555872, 5.000%,11/01/2018 889972, 7.000%,11/01/2018 745498, 7.000%,11/01/2018 761270, 4.500%,02/01/2019 255208, 4.000%,04/01/2019 255176, 4.500%,04/01/2019 761402, 4.500%,05/01/2019 782072, 5.000%,05/01/2019 725527, 5.500%,05/01/2019 252573, 6.000%,06/01/2019 725792, 4.500%,08/01/2019 761492, 5.000%,09/01/2019 725993, 6.000%,09/01/2019 357695, 4.500%,01/01/2020 255547, 4.500%,01/01/2020 805304, 5.000%,01/01/2020 889303, 4.000%,03/01/2020 735371, 5.000%,04/01/2020 255735, 5.000%,06/01/2020 995182, 5.500%,06/01/2020 745440, 4.500%,07/01/2020 829054, 4.500%,08/01/2020 995158, 4.500%,12/01/2020 995287, 6.500%,02/01/2021 889196, 4.500%,03/01/2021 AE0125, 5.500%,08/01/2021 890175, 5.000%,10/01/2021 890330, 5.000%,10/01/2021 995321, 4.500%,12/01/2021 995528, 5.000%,12/01/2021 889143, 4.500%,05/01/2022 944358, 5.500%,06/01/2022 256846, 5.500%,08/01/2022 254440, 6.000%,08/01/2022 254662, 5.000%,02/01/2023 254688, 5.500%,03/01/2023 254733, 5.000%,04/01/2023 254762, 5.000%,05/01/2023 890156, 5.000%,05/01/2023 The accompanying notes are an integral part of these financial statements. 11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Fannie Mae Pool (Continued) 254797, 5.000%,06/01/2023 $ $ 254764, 5.500%,06/01/2023 254799, 5.000%,07/01/2023 254800, 5.500%,07/01/2023 254832, 5.500%,08/01/2023 254916, 5.500%,09/01/2023 254954, 4.500%,10/01/2023 254963, 5.500%,10/01/2023 254998, 4.500%,11/01/2023 995874, 5.500%,11/01/2023 995428, 5.500%,11/01/2023 995185, 5.000%,12/01/2023 255160, 5.500%,03/01/2024 255232, 4.500%,05/01/2024 255226, 5.000%,05/01/2024 255456, 5.500%,10/01/2024 255582, 5.000%,01/01/2025 255628, 5.500%,02/01/2025 AD3081, 4.000%,04/01/2025 735734, 5.500%,07/01/2025 AL1373, 5.000%,09/01/2025 255984, 4.500%,11/01/2025 888227, 5.000%,11/01/2025 256247, 6.000%,05/01/2026 48081, 4.700%,12/01/2026 (a) 256640, 5.500%,03/01/2027 888281, 6.000%,04/01/2027 47935, 4.808%,05/01/2027 (a) 256752, 6.000%,06/01/2027 252284, 6.500%,01/01/2029 323591, 6.500%,03/01/2029 MA0140, 4.500%,08/01/2029 678050, 5.500%,12/01/2032 555326, 5.500%,04/01/2033 254693, 5.500%,04/01/2033 555424, 5.500%,05/01/2033 555531, 5.500%,06/01/2033 254767, 5.500%,06/01/2033 555592, 5.500%,07/01/2033 889855, 5.500%,11/01/2033 893368, 5.000%,12/01/2033 725205, 5.000%,03/01/2034 745096, 5.500%,11/01/2034 995801, 5.500%,12/01/2034 735036, 5.500%,12/01/2034 888073, 5.500%,02/01/2035 735989, 5.500%,02/01/2035 The accompanying notes are an integral part of these financial statements. 12 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Fannie Mae Pool (Continued) 735670, 5.500%,03/01/2035 AD0250, 5.500%,04/01/2035 735715, 5.500%,05/01/2035 745751, 5.500%,09/01/2035 889301, 5.500%,11/01/2035 AE0099, 5.500%,10/01/2036 889929, 5.500%,08/01/2037 AD0198, 5.500%,09/01/2038 735642, 1.358%,08/01/2042 (a) Fannie Mae REMICS – 12.46% 1997-42, 7.000%,07/18/2012 2001-51, 6.000%,10/25/2016 2002-7, 5.500%,03/25/2017 2002-11, 5.500%,03/25/2017 2002-7, 6.000%,03/25/2017 2002-19, 6.000%,04/25/2017 2003-18, 4.000%,06/25/2017 2003-36, 4.500%,06/25/2017 2003-52, 3.500%,07/25/2017 2003-33, 4.000%,07/25/2017 2002-57, 5.500%,09/25/2017 2002-55-QE, 5.500%,09/25/2017 2002-55-GC, 5.500%,09/25/2017 2002-58, 5.500%,09/25/2017 2002-59B, 5.500%,09/25/2017 2002-61, 5.500%,10/25/2017 2002-74, 5.000%,11/25/2017 2002-72, 5.500%,11/25/2017 2003-27, 3.500%,03/25/2018 2004-36, 4.000%,03/25/2018 2003-21, 5.000%,03/25/2018 2003-81, 4.500%,04/25/2018 2003-57, 3.500%,06/25/2018 2003-57, 5.000%,06/25/2018 2003-74, 3.750%,08/25/2018 2003-81, 4.500%,09/25/2018 2003-91, 4.500%,09/25/2018 2003-108, 4.000%,11/25/2018 2003-128, 4.000%,01/25/2019 2009-37, 4.000%,04/25/2019 1999-15, 6.000%,04/25/2019 2005-38, 5.000%,06/25/2019 2008-55, 5.000%,07/25/2019 2005-8, 5.000%,07/25/2019 2005-93, 4.500%,11/25/2019 The accompanying notes are an integral part of these financial statements. 13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Fannie Mae REMICS (Continued) 2005-46, 5.000%,01/25/2020 $ $ 1990-73, 0.000% Coupon, 0.632% Effective Yield,07/25/2020 2011-68, 4.500%,12/25/2020 2011-68, 5.000%,06/25/2021 2004-61, 5.500%,08/25/2021 2003-28, 4.250%,03/25/2022 2003-64, 4.500%,07/25/2022 2003-122, 5.500%,08/25/2022 2003-17, 4.250%,09/25/2022 2003-46, 4.000%,06/25/2023 2003-80, 4.000%,06/25/2023 2003-49, 5.500%,06/25/2023 2006-111, 4.500%,08/25/2023 2009-37, 4.000%,03/25/2024 2004-44, 4.500%,06/25/2024 2005-48, 5.000%,03/25/2030 2003-71, 4.100%,09/25/2031 2001-64, 6.000%,11/25/2031 2002-97, 5.500%,12/25/2031 2003-2, 5.000%,03/25/2032 2008-80, 5.000%,05/25/2032 2010-39, 5.000%,10/25/2032 2005-27, 5.500%,05/25/2034 2005-23, 5.000%,04/25/2035 2005-62, 5.000%,06/25/2035 2005-62, 4.750%,07/25/2035 2005-68, 5.750%,07/25/2035 2005-73, 0.489%,08/25/2035 (a) 2007-33, 5.500%,04/25/2037 2009-15, 4.500%,10/25/2037 FHLMC-GNMA – 0.30% G023, 0.700%,11/25/2023 (a) Freddie Mac Gold Pool – 23.69% E0-1098, 6.000%,02/01/2017 E0-1138, 6.500%,03/01/2017 E0-1140, 6.000%,05/01/2017 G1-1350, 6.000%,10/01/2017 G1-2166, 6.500%,01/01/2018 G1-1431, 6.000%,02/01/2018 E0-1323, 4.500%,03/01/2018 G1-1516, 6.000%,03/01/2018 G1-1509, 6.000%,03/01/2018 E0-1343, 5.000%,04/01/2018 E0-1386, 5.000%,06/01/2018 G1-3533, 5.000%,07/01/2018 The accompanying notes are an integral part of these financial statements. 14 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Freddie Mac Gold Pool (Continued) E0-1425, 4.500%,08/01/2018 $ $ E0-1488, 5.000%,10/01/2018 E0-1490, 5.000%,11/01/2018 E0-1497, 5.500%,11/01/2018 G1-2471, 4.500%,12/01/2018 G1-1551, 5.500%,02/01/2019 G1-1574, 6.000%,02/01/2019 G1-3052, 5.000%,03/01/2019 B1-5137, 4.000%,06/01/2019 G1-2081, 4.500%,06/01/2019 B1-5759, 4.500%,07/01/2019 G1-8005, 5.000%,08/01/2019 G1-8016, 5.000%,10/01/2019 G1-3330, 6.000%,10/01/2019 G1-8020, 4.500%,11/01/2019 B1-4498, 4.000%,12/01/2019 G1-3411, 5.000%,12/01/2019 J0-6163, 4.000%,01/01/2020 G1-1650, 5.000%,02/01/2020 G1-1697, 5.500%,04/01/2020 G1-1722, 5.000%,07/01/2020 G1-1754, 6.000%,07/01/2020 G1-3272, 4.500%,08/01/2020 G1-1720, 4.500%,08/01/2020 G1-1838, 6.000%,08/01/2020 G1-3312, 4.500%,09/01/2020 G1-3318, 5.000%,10/01/2020 G1-1807, 5.500%,10/01/2020 G1-2911, 4.000%,02/01/2021 G1-1938, 4.500%,03/01/2021 G1-2189, 5.500%,03/01/2021 G1-1941, 5.500%,04/01/2021 G1-1994, 5.500%,05/01/2021 G1-2322, 5.500%,07/01/2021 G1-2239, 5.500%,07/01/2021 C9-0457, 6.500%,07/01/2021 G1-2277, 6.000%,08/01/2021 G1-3621, 6.500%,08/01/2021 C9-0481, 6.000%,09/01/2021 G1-2717, 5.500%,11/01/2021 G1-2491, 5.000%,01/01/2022 G1-2977, 5.500%,10/01/2022 G1-3024, 5.500%,10/01/2022 C9-0588, 5.500%,11/01/2022 G3-0234, 6.500%,11/01/2022 G1-2935, 5.000%,01/01/2023 G1-3182, 5.500%,04/01/2023 The accompanying notes are an integral part of these financial statements. 15 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Freddie Mac Gold Pool (Continued) C9-0675, 5.000%,05/01/2023 $ $ D9-6027, 5.500%,05/01/2023 C9-0676, 5.500%,05/01/2023 C9-0689, 4.500%,07/01/2023 C9-0698, 4.500%,08/01/2023 C9-0705, 4.500%,09/01/2023 C9-0706, 5.000%,09/01/2023 G1-3345, 6.500%,10/01/2023 G1-4160, 6.000%,01/01/2024 G1-3390, 6.000%,01/01/2024 G1-3692, 5.500%,02/01/2024 G1-3610, 5.500%,02/01/2024 C9-0830, 4.500%,05/01/2024 G1-4015, 5.500%,12/01/2024 G1-3790, 4.500%,04/01/2025 J1-2076, 4.500%,04/01/2025 E0-2707, 4.500%,05/01/2025 C9-0902, 5.500%,06/01/2025 G1-4273, 5.000%,07/01/2025 C9-0918, 5.000%,09/01/2025 C9-0946, 5.500%,01/01/2026 G3-0284, 5.000%,02/01/2026 G3-0293, 5.000%,07/01/2026 D9-7050, 6.000%,08/01/2026 C9-0989, 6.000%,09/01/2026 D9-7472, 5.500%,12/01/2027 G0-1584, 5.000%,08/01/2033 C0-1649, 5.500%,10/01/2033 G0-5168, 5.000%,12/01/2034 G0-1882, 5.000%,08/01/2035 G0-2826, 6.000%,05/01/2037 Freddie Mac REMICS – 24.05% 2113, 6.000%,01/15/2014 2791, 5.000%,05/15/2015 2828, 5.500%,06/15/2015 2843, 5.500%,07/15/2015 2344, 6.000%,08/15/2016 2354, 5.750%,09/15/2016 2368B, 6.000%,10/15/2016 2381, 5.500%,11/15/2016 2635, 3.500%,03/15/2017 2685, 4.000%,03/15/2017 2614, 4.000%,05/15/2017 2718, 4.500%,06/15/2017 2619, 4.500%,06/15/2017 The accompanying notes are an integral part of these financial statements. 16 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Freddie Mac REMICS (Continued) 2458, 5.500%,06/15/2017 $ $ 2625, 3.250%,07/15/2017 2634, 3.500%,07/15/2017 2670, 5.000%,07/15/2017 2636, 5.500%,07/15/2017 3204, 5.000%,08/15/2017 2767, 4.000%,09/15/2017 2503-BH, 5.500%,09/15/2017 2503-TG, 5.500%,09/15/2017 2513-JE, 5.000%,10/15/2017 2508, 5.000%,10/15/2017 2509, 5.000%,10/15/2017 2515, 5.000%,10/15/2017 2510, 5.000%,10/15/2017 2513-DB, 5.000%,10/15/2017 2564, 5.500%,10/15/2017 2627, 3.000%,11/15/2017 2595, 4.000%,12/15/2017 3567, 4.000%,12/15/2017 2544, 5.000%,12/15/2017 2543, 5.000%,12/15/2017 2786, 4.500%,01/15/2018 2575, 5.000%,02/15/2018 2564, 5.000%,02/15/2018 2629, 4.000%,03/15/2018 2795, 5.000%,03/15/2018 2888, 4.500%,04/15/2018 2613, 3.250%,05/15/2018 2617, 4.500%,05/15/2018 2627, 4.500%,06/15/2018 2631, 4.500%,06/15/2018 2663, 5.000%,08/15/2018 2683, 4.000%,09/15/2018 2958, 4.500%,09/15/2018 2686, 3.500%,10/15/2018 2685, 4.000%,10/15/2018 2695, 4.000%,10/15/2018 2875, 4.000%,11/15/2018 2735, 4.000%,01/15/2019 2926, 4.500%,01/15/2019 2927, 4.500%,01/15/2019 2899, 4.500%,03/15/2019 2786, 4.000%,04/15/2019 2773, 4.000%,04/15/2019 2790, 5.000%,05/15/2019 2934, 0.000% Coupon, 0.894% Effective Yield,02/15/2020 3037, 4.500%,02/15/2020 The accompanying notes are an integral part of these financial statements. 17 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Freddie Mac REMICS (Continued) 2958, 4.500%,04/15/2020 $ $ 3010, 4.500%,07/15/2020 2657, 5.000%,12/15/2020 3296, 5.000%,02/15/2021 3062, 5.500%,09/15/2021 3455, 4.500%,10/15/2021 2666, 5.500%,01/15/2022 3288, 4.500%,03/15/2022 2522, 5.500%,03/15/2022 3676, 3.000%,04/15/2022 2558, 4.500%,06/15/2022 2561, 5.500%,06/15/2022 3484, 5.000%,09/15/2022 2710, 4.750%,12/15/2022 3004, 4.500%,01/15/2023 2970, 5.500%,01/15/2023 2937, 4.500%,06/15/2023 2649, 3.500%,07/15/2023 2676, 5.000%,09/15/2023 2720, 5.000%,12/15/2023 2746, 5.000%,02/15/2024 2824, 5.000%,07/15/2024 3007, 5.500%,07/15/2024 2835, 5.500%,08/15/2024 2892, 5.000%,11/15/2024 2938, 5.000%,02/15/2025 3784, 4.000%,01/15/2026 2695, 4.500%,08/15/2028 3178, 6.000%,09/15/2028 2764, 5.000%,01/15/2029 3737, 5.000%,10/15/2030 2864, 5.500%,01/15/2031 2963, 5.500%,02/15/2031 2875, 5.500%,05/15/2031 2549, 5.500%,06/15/2031 2344, 6.500%,08/15/2031 3113, 5.000%,10/15/2031 2922, 5.500%,01/15/2032 2597, 5.000%,03/15/2032 2588, 5.000%,03/15/2032 2755, 0.689%,04/15/2032 (a) 2883, 5.000%,04/15/2032 2600, 5.500%,06/15/2032 2968, 6.000%,09/15/2032 3241, 5.500%,07/15/2034 The accompanying notes are an integral part of these financial statements. 18 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) May 31, 2012 Principal Amount Value Mortgage Backed Securities – 98.77% (Continued) Ginnie Mae I Pool – 1.66 % 781567X, 5.000%,02/15/2018 $ $ 781586X, 4.500%,04/15/2018 781731X, 4.500%,11/15/2018 782098X, 6.000%,01/15/2020 781919X, 5.000%,05/15/2020 782039X, 5.500%,11/15/2020 Government National Mortgage Association – 1.00% 1998-21, 6.500%,09/20/2028 2003-97, 4.500%,01/16/2030 2009-58, 4.000%,11/16/2031 2005-51, 4.500%,07/20/2035 2007-49, 0.000% Coupon, 0.222% Effective Yield,12/20/2035 2009-104, 4.250%,7/20/2036 TOTAL MORTGAGE BACKED SECURITIES (Cost $139,949,991) Shares SHORT-TERM INVESTMENTS – 6.37% First American US Treasury Money Market Fund 0.00% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $9,149,068) Total Investments (Cost $149,099,059) – 105.14% Other Liabilities in Excess of Assets – (5.14)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable Rate security; the rate shown represents the rate at May, 31, 2012. The accompanying notes are an integral part of these financial statements. 19 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Assets and Liabilities May 31, 2012 ASSETS Investments, at value (cost $149,099,059) $ Dividends and interest receivable Receivable for Fund shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased Payable to affiliates Payable for Fund shares redeemed Payable for distribution fees 1 Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized loss from investments ) Net unrealized appreciation on investments Net Assets $ Retail Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share(1) $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Does not recalculate due to rounding of shares. The accompanying notes are an integral part of these financial statements. 20 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Operations For the Period Ended May 31, 2012(1) INVESTMENT INCOME Interest income $ TOTAL INVESTMENT INCOME EXPENSES Advisory fees Administration and accounting fees Pricing expenses Federal and state registration fees Transfer agent fees and expenses Custody fees Audit and tax fees Chief Compliance Officer fees and expenses Legal fees Trustees' fees and related expenses Reports to shareholders Distribution fees – Retail Class 1 Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ The Institutional class shares commenced operations on June 30, 2011 and the Retail class shares commenced operations on December 30, 2011. The accompanying notes are an integral part of these financial statements. 21 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statement of Changes in Net Assets Period Ended May 31, 2012(1) FROM OPERATIONS Net investment loss $ ) Net realized gain from investments Change in net unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Institutional Class ) Net investment income – Retail Class (4
